Citation Nr: 0027346	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from April 1961 to 
April 1965.  He has been represented throughout his appeal by 
the New York Division of Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2000, by the Buffalo, New York, Regional Office (RO), which 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability.  The 
notice of disagreement with this determination was received 
in June 2000.  The statement of the case was issued in July 
2000.  The substantive appeal was received in July 2000.  The 
appeal was received at the Board in September 2000.  

By a rating action in August 1998, the RO assigned a 100 
rating for the left knee instability and arthritis as well as 
the degenerative joint disease of the right knee, following 
prosthetic replacement of the knees, each effective from 
August 3, 1998, through September 30, 1999, to include an 
award of special monthly compensation for that same period.  
The RO confirmed and continued the 30 percent evaluation 
assigned for the left knee instability and 10 percent for 
left knee arthritis.  In that rating action, the RO also 
increased the evaluation for degenerative joint disease of 
the right knee from 10 to 30 percent, effective February 24, 
1998. The veteran was notified of the above determinations by 
letter dated August 31, 1998.

On September 4, 1998, the veteran submitted a VA Form 4138, 
wherein he made contentions regarding the beginning effective 
date of the 100 percent rating assigned for each knee; he 
specifically stated that he only disagreed with the portion 
of the rating decision that established the effective date of 
August 3, 1998, for the assignment of a 100 percent rating.  
Thereafter, the Board can identify no notice of disagreement 
regarding the denial of an increased rating for the left knee 
and the current rating assigned for the right knee.  As there 
was no notice of disagreement conferring jurisdiction of 
these matters to the Board, based upon the August 1998 rating 
decision, the matters are not in appellate status at this 
time.  See Swanson v. West, 12 Vet.App. 442 (1999); Villeza 
v. Brown, 9 Vet.App. 353 (1996); Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In the above mentioned VA Form 21-4138, dated in September 
1998, the veteran raised the issue of entitlement to an 
extension of the temporary total (100 percent) rating 
assigned for the left and right knee disorders.  This matter 
has not been adjudicated by the RO, and it will not be 
addressed by the Board.  This issue is referred to the RO for 
appropriate action.  


REMAND

In this case, the RO most recently determined that the 
veteran was not entitled to a total disability rating for 
compensation based upon individual unemployability because he 
was considered to be capable of gainful employment.  In this 
regard, the Board observes that the record includes medical 
statements from the veteran's private physician, Dr. William 
C. Bishop, indicating that veteran should be considered 
totally and permanently disabled for any employment that 
involves prolonged standing weight activities or any activity 
that places physical stress on the lower extremities.  It was 
also noted by the RO that the Social Security Administration 
(SSA) determined the veteran to be disabled under SSA laws on 
March 3, 1998.  However, the RO determined that the veteran's 
service-connected bilateral knee disorders did not preclude 
him from all forms of substantially gainful employment.  

At the outset, the Board notes that the veteran is service-
connected for the following: left knee instability, status 
post left total knee arthroplasty, rated as 30 percent 
disabling; degenerative joint disease, right knee, status 
post right knee total arthroplasty, rated as 30 percent 
disabling; and left knee arthritis, rated as 10 percent 
disabling.  The combined service-connected rating is 60 
percent.  

The veteran maintains that he was forced into disability 
retirement by his employer, St. Joseph's Hospital, due to the 
severity of his service-connected bilateral knee disability.  
Although the veteran has been afforded VA examinations in the 
past, the Board finds that the evidence developed to date is 
inadequate for the purpose of accurately evaluating the 
extent of his disabilities.  The VA examinations of record do 
not include an opinion as to the effect the veteran's 
service-connected disabilities have on his ability to work.  
Such an opinion is required before the Board can decide the 
issue of a total rating based upon individual 
unemployability.  Friscia v. Brown, 7 Vet.App. 294 (1995).  

Furthermore, the record shows that the veteran has been 
granted Social Security disability benefits.  Although a copy 
of the SSA decision is present in the claims file, dated May 
9, 1999, the supporting records relied on by SSA in making 
its determination are not.  The United States Court of 
Appeals for Veterans Claims has held that, although SSA 
decisions with regard to unemployability are not controlling 
for purposes of VA adjudication, such decisions, and the 
underlying records in support thereof, are pertinent to a 
determination of a veteran's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 4 
Vet.App. 136, 140 (1993); Murincsak v. Derwinski, 2 Vet.App. 
262 (1992); Collier v. Derwinski, 1 Vet.App. 413 (1991).  
Moreover, in Brown v. Brown, 4 Vet.App. 307 (1993), the Court 
indicated that, where another agency has determined that the 
veteran is unemployable, that determination must be fully 
addressed without resort to speculation on employability, or 
else the claim must either be allowed or returned for further 
development.  As a result, VA has the duty to assist the 
veteran in gathering SSA records after being put on notice 
that the veteran is receiving SSA benefits.  Id.  

To ensure that VA has met its duty to assist the veteran in 
development the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected bilateral 
knee disorders, and to furnish signed 
authorizations for release to VA of private 
medical records in connection with each non-
VA source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  

2.  The RO should request the SSA to furnish 
a copy of the administrative decision 
granting the veteran disability benefits and 
continuing such benefits, as well as any 
supporting documentation, to include all 
medical examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims file.  

3.  The RO should request that a VA social 
and industrial survey be conducted in order 
to obtain information regarding the veteran's 
employment qualifications, experience, and 
history.  Documentation of the veteran's 
efforts to obtain employment and any 
rejection thereof, past employment, and 
reasons for termination should be obtained 
and associated with the veteran's claims 
folder.  His day-to-day functioning and 
activity level should be determined and 
recorded.  

4.  The RO should schedule the veteran for 
orthopedic examination to determine the 
nature and severity of the current bilateral 
knee disabilities and the effect of his 
service-connected disabilities on his ability 
to work.  The claims folder and a copy of 
this Remand must be made available to the 
examiner for review prior to the examination.  
All appropriate tests and studies should be 
performed and all findings must be reported 
in detail.  In accordance with DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the orthopedic 
examination report must discuss any weakened 
movement, including weakened movement against 
varying resistance, excess fatigability with 
use, incoordination, painful motion, and pain 
with use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner is requested to render 
an opinion as to what effect the veteran's 
bilateral knee disorder has on his 
employability and whether it renders him 
completely unemployable.  The report of the 
examination(s) should include a complete 
rationale for all opinions expressed.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand, and, if they 
are not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. App 
268 (1998).  

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim seeking entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disabilities, with special attention being 
made to the additional evidence obtained or 
submitted.  If this determination remains 
unfavorable to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of additional 
evidence submitted and any additional 
applicable laws and regulations.  This 
document should include detailed reasons and 
bases for the decisions reached.  Thereafter, 
the veteran and his representative should be 
afforded the opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



